Citation Nr: 1621042	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for left wrist De Quervain's tenosynovitis (claimed as tendonitis and carpal tunnel syndrome) evaluated as 10 percent disabling prior to July 22, 2009, and as 20 percent disabling thereafter.  

2.  Entitlement to an increased initial rating a right wrist De Quervain's tenosynovitis (claimed as tendonitis and carpal tunnel syndrome) evaluated as 10 percent disabling prior to July 22, 2009, and as 20 percent disabling thereafter.  

3.  Entitlement to an increased initial rating for cervical spine degenerative disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 to January 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision and a June 2010 rating decision, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The July 2008 rating decision granted the Veteran's claims of entitlement to service connection for De Quervain's tenosynovitis  of the bilateral wrists (claimed as tendonitis and carpal tunnel of the bilateral arms) and assigned a 10 percent disability evaluation for each wrist.  The Veteran did not file a timely Notice of Disagreement (NOD) within one year of the rating decision; however, treatment records that were dated from April 2009 indicate that the Veteran had sought treatment for his bilateral hands and he had complained of reduced grip strength.  The Board notes that when new and material evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim. See 38 C.F.R. § 3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Board further notes that these records indicate that they were associated with the claims file in June 2010.  However, VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Thus, these records are deemed to have been in VA's possession at the time they were created, and the July 2008 rating decision remained nonfinal.  

The Veteran submitted another claim of entitlement to service connection for his bilateral wrist disabilities in July 2009; the RO adjudicated it in an October 2009 rating decision, which continued the 10 percent rating for each wrist.  The Veteran filed a NOD in November 2009 and the RO issued a Statement of the Case (SOC) in April 2010.  In May 2010, the Veteran submitted a VA Form 9.  Then, in a November 2010 rating decision, the RO increased the rating for each of the bilateral wrists to 20 percent, effective July 22, 2009.  The RO issued Supplemental SOCs in December 2010, January 2014, and October 2014.  

With regard to the Veteran's claim for an increased initial rating for the degenerative disc disease of his cervical spine, the claim of entitlement to service connection was granted by an October 2009 rating decision, and a disability rating of 10 percent was assigned, effective July 22, 2009.  The Veteran filed a statement indicating his desire for an increased rating in April 2010.  In a June 2010 rating decision, the RO continued the 10 percent and the Veteran filed a NOD in July 2010.  A SOC was issued in December 2010 and the Veteran submitted a VA Form 9 in January 2011.  The RO issued Supplemental SOCs in January 2014 and October 2014.  

The Veteran requested a hearing in his January 2011 VA Form 9.  However, the Veteran withdrew that request by a September 2011 statement.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board recognizes that the March 2016 appellant brief incorrectly identifies one of the issues on appeal.  Specifically, the appellant brief identifies the Veteran's lumbar spine as the issue on appeal, but the Board notes that the Veteran's cervical spine disability is on appeal.  While the Veteran is in receipt of service connection for his lumbar spine, the issue of entitlement to an increased rating for the lumbar spine disability has not been perfected and is not before the Board.   Despite this error, the argument put forth in the appellant brief that focuses on the Veteran's lumbar spine disability is being referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  The March 2016 Appellant brief otherwise correctly identifies the issues on appeal.  

The issue of entitlement to an annual clothing allowance has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of whether a previous decision had clear an unmistakable error with regard to the rating assigned to the Veteran's lumbar spine disability was raised by the March 2016 appellant brief.  It also has not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's left, minor, wrist De Quervain's tenosynovitis has been manifested by moderate incomplete paralysis; he did not meet or more nearly approximate the criteria of severe incomplete paralysis for during this period.

2.  During the entire appeal period, the Veteran's right, major, wrist De Quervain's tenosynovitis has been manifested by moderate incomplete paralysis; he did not meet or more nearly approximate the criteria of severe incomplete paralysis for during this period.

3.  For the entire period on appeal, the Veteran's degenerative disc disease of the cervical spine has been manifested by forward flexion to 32 degrees at worst; the combined range of motion of the cervical spine has been, at worst, 197 degrees; the muscle spasm, guarding, and localized tenderness has not resulted in abnormal spinal contour, and there is no vertebral body fracture.


CONCLUSIONS OF LAW

1.   Prior to July 22, 2009, the criteria for a disability rating of 20 percent rating but no higher, for the left, minor, wrist De Quervain's tenosynovitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.20, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2015).

2.  Since July 22, 2009, the criteria for a disability rating in excess of 20 percent for the left, minor, wrist De Quervain's tenosynovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.20, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2015).

3.  For the entire period on appeal, the criteria for a disability rating of 30 percent rating but no higher, for the right, major, wrist De Quervain's tenosynovitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.20, 4.27, 4.123, 4.124a, Diagnostic Code 8515 (2015).

4.  For the entire period on appeal, the criteria for an initial rating in excess of 10 percent for the Veteran's degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by letters dated in November 2007, May 2008, and July 2009.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's De Quervain's tenosynovitis of the bilateral wrists (claimed as tendonitis and carpal tunnel syndrome) and cervical spine degenerative disc disease.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  De Quervain's Tenosynovitis of the Bilateral Wrists

The Veteran seeks an increase in the initial rating for his service connected De Quervain's tenosynovitis of the bilateral wrists.  These disabilities have been rated as 10 percent disabling prior to July 22, 2009, and as 20 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Codes 8515-8599.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. Diagnostic Code 8515 pertains to paralysis of the median nerve.  Diagnostic Code 8599 refers to paralysis of a nerve.

a.  Legal criteria

Symptoms of complete paralysis of the median nerve are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124.  Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

As directed by 38 C.F.R. § 4.124a, Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.

Another potentially applicable Diagnostic Code is Diagnostic Code 5024, under which tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative except for gout which will be rated under Diagnostic Code 5002.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8205.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
 
b.  Factual Background

i.  Prior to July 22, 2009 

In his September 2007 statement, the Veteran indicated that he was medically discharged for his bilateral wrist conditions and rated at 10 percent for each wrist.  The Veteran reported that the condition had gotten much worse and was affecting his ability to use his hands.  He indicated that he was experiencing a weakness in his hand and forearm strength that was very disabling.  

In a buddy statement received in November 2007, the Veteran's fellow serviceman K.K. indicated that he had known about the Veteran's condition in his hands since 1997.  He indicated that the issue came to his attention in 1998 when the Veteran could not attend a temporary duty assignment due to his condition.  The statement indicated that the Veteran continued to suffer with the pain in his hands.  Another fellow serviceman submitted a lay statement in November 2007 as well.  In his statement, R.S. indicated that the Veteran was wearing wrist splints and was on medical waivers and profiles during service.  R.S. noted that the Veteran had told him that the duties of his job had worn away at his nerves and tendons and had caused his hands to get stiff, and that the condition caused weakness, discomfort, and pain.  The statement also indicated that he had seen the Veteran lose strength in his hands, causing him to drop tools and need to rest his hands.  Another statement, from L.H., indicated that he noticed the Veteran's problems with his hands and wrists in service.  He noted that the Veteran was placed on light duty or no duty profiles.  He explained that the Veteran began wearing wrist splints and that the doctors called his problem "cats claw."  The statement indicated that the doctors gave him shots to rebuild the damage in his wrists and hands.  L.H. went on to explain that the Veteran's condition had continued to deteriorate.  He noted that the Veteran was in discomfort and pain and that he was not able to participate in temporary duty assignments or regular shop assignments.  

The Veteran also submitted a statement concerning his condition in November 2007.  At that time, he indicated that he had been diagnosed with a severe case of tendonitis during the fall of 1999.  The Veteran indicated that he was medically discharged after that time.  The Veteran reported that the discomfort, stiffness, inability to make a fist, and loss of hand strength began in service.  The Veteran reported that his job included using pneumatic drills, pneumatic impact riveting guns, and different size bulking bars to flatten the rivets and hold panels and other inner ribs to the plane structure.  He indicated that he began waking up with stiffness in his hands and wrists.  The Veteran began seeking treatment, fearing he was developing Multiple Sclerosis.  He reported that he was placed on medical profiles, given strength tests, and provided therapy to rebuild his strength.  The Veteran reported that he would do therapy before work, and any strength he regained at therapy would be "torn all away" when he worked.  He was medically discharged.  He reported that he still had a lot of trouble using any basic hand tools without feeling discomfort in his hands, wrists, and forearms.  He indicated that he could not grip anything for any extended periods of time without going weak in his hands.  He indicated that he has received strength tests and cortisone shots to help cure his wrist and free his muscles from pain.  He indicated that he had become too disabled to do many of his life duties.  He stated that hammering a nail into the wall, pushing his niece on the swing, splitting wood, are all painful activities.  He indicated that his hands were stiff when he woke up and that the only method to make them feel better is to run warm water over them to loosen them up.  

In April 2008, the Veteran submitted an additional statement indicating that he had seen a specialist in April 2008 and that he had been diagnosed to a chronic form of carpal tunnel.  He indicated that the symptoms he experienced were "very painful" in his hands, wrists, and forearms.  He reported having a sharp, tingling sensation at his fingertips on both of his hands.  He indicated that he became weak while trying to grip objects.  He stated that due to the pain in his hands and wrists, he sometimes could no longer perform certain tasks.  

Private treatment records from April 2008 indicate that the Veteran was seen by Carolina Orthopaedic Surgery Associates, P.A., for his wrist conditions.  The Veteran reported the history regarding his bilateral wrist symptoms and indicated that the bilateral wrist and forearm tendonitis caused his fingers to go to sleep on both hands, which sometimes woke him at night.  The Veteran indicated that he had pain from his wrist to his mid-forearm.  The Veteran reported that his pain was sometimes 10 in severity, worse with vibration and better with warm water.  On examination, the Veteran had mild tenderness over the proximal forearm over the median nerve.  He had a positive Tinel's sign over the left transverse carpal ligament, which was negative on the right.  He had a positive Phalen testing at about 30 seconds bilaterally.  He had 2+ radial pulses bilaterally and decreased sensation to the median innervated fingers.  

In an April 2008 VA treatment record, the Veteran reported a diagnosis of carpal tunnel; the clinician indicated that they would order a brace.  In May 2008, VA treatment records show that the Veteran was seen for a consultation regarding bilateral wrist braces.  Another May 2008 treatment record showed a provisional diagnosis of carpal tunnel syndrome of the bilateral wrists.  The Veteran reported having numbness in his finger tips of both hands and pain in his forearm.  He was told by private clinicians that he had carpal tunnel syndrome.  The note indicated that the Veteran's rehabilitation potential was good.  He was provided splints and given information about home exercise programs and activity modification.  Also in May 2008, a clinician indicated that an examination revealed mild tenderness over the proximal forearm over the median nerve; positive Tinel's over the left transverse carpal ligament and negative on the right; positive Phalen testing at 30 seconds bilaterally; +2 bilateral pulses; and decreased sensation to the median innervated fingers.  

A joints examination was provided in June 2008.  The examiner noted the history of the Veteran's bilateral wrist condition.  The Veteran reported the history of his pain, beginning in service while he worked with sheet metal and high-powered tools.  He indicated that since that time, he had continued to have pain and discomfort in his bilateral wrists.  He reported constant moderate pain, which he described as 4 out of 10 in severity.  The examiner noted that the Veteran had been given a diagnosis of bilateral tendonitis by his primary care provider.  The examiner indicated that he did not find any abnormal nerve conduction studies provided by the private physicians.  

The examiner noted that the Veteran's condition impaired his keyboarding, which slowed him down.  The pain affected his concentration and limited the use of his right dominant hand.  The Veteran reported that his activities of daily living were impacted, including sleeping, driving, and doing chores.  The Veteran reported flares of pain every day that he described as severe.  He reported using bilateral wrist splints.  He also reported that he had been given a diagnosis of carpal tunnel syndrome in his bilateral wrists in April 2008. 

On range of motion examination of his bilateral wrists, the Veteran exhibited dorsiflexion and extension from 0 degrees to 70 degrees with pain; flexion from 0 degrees to 72 degrees with pain; ulnar deviation to the right and left from 0 degrees to 40 degrees with pain; and radial deviation from 0 degrees to 20 degrees with pain.  The examiner noted that the range of motion of bilateral wrists was not additionally limited following repetitive use.  The examination of the wrists was positive bilaterally for Finkelstein but negative for radial and triangular fibrocartilage complex tenderness bilaterally.  The examination was positive for Tinel sign and Phalen sign after one minute; and the Veteran's sensation to light touch, muscle bulk, and strength were intact.  His deep tendon reflexes were also intact.  The examiner made a diagnosis of bilateral De Quervain's tenosynovitis of the bilateral wrists and related the conditions to the Veteran's period of service.  

VA treatment records from April 2009 indicate that the Veteran sought treatment for his bilateral hand pain.  The Veteran reported a decrease in his grip strength; he also indicated that he had daily pain.  The examination showed that the Veteran's hands had no muscle wasting but that the Veteran's grip was "somewhat decreased."  

ii.  Since July 22, 2009 

The Veteran submitted a letter in July 2009, during which he indicated that his condition had gotten worse in the preceding eight years.  The Veteran indicated that he was still suffering "badly" with his carpal tunnel syndrome and tendonitis.  He indicated that he wore his braces at night and throughout the day, and they seemed not to help.  He indicated that he worked using a computer and the vibration from his lawn mower hurts both of his hands, wrists, and forearms.  He reported that nothing he did gave his wrists rest and that they steadily bothered him.  He indicated that his condition was "really bad" and requested a higher rating because his conditions had worsened over the course of the years.  

In August 2009, the Veteran indicated that his condition was worse and that his use of Tylenol and ibuprofen did not relieve his pain.  He also indicated that he had been prescribed a steroid for the pain in his wrists and forearms.  He stated that the pain was unbearable and had "taken over" his day to day activities; he stated that the pain slowed him from doing daily tasks or stopped him from doing tasks.  He reported that the pain in his hands, forearms, and wrists had grown to be worse over the course of the previous eleven years.  

Also in August 2009, the Veteran submitted a copy of his prescription for medication for his flare-ups of carpal tunnel, which the Veteran had reported had been bothering him more recently.  

In January 2010, the Veteran submitted a NOD indicating that his condition had progressed; he reported that his hands were "much weaker" and that he had experienced loss of strength.  He reported that the examiner only tested him for three to five seconds while squeezing his index and middle fingers.  He also reported that his initial grip was when he is strongest and no pain occurred.  However, if he were asked to hold a firm grip for 10 to 20 seconds and then asked to repeat the test a second time, the strength would be weaker and he could not hold a firm grip for a lengthy time frame.  He also reported that the numbness and pain in his limbs was beginning to become unbearable, and the discomfort was not allowing him to perform easy tasks; he stated that the effects of the pain in his hands, wrist, and forearms caused residual pain for the rest of the day.  He reported that the pain had gradually increased over the preceding 12 years.  

VA treatment records from March 2010 show that the Veteran was seen for numbness and tingling in his hands, which was worse with vibration and using tools.  He was using his splints occasionally but not NSAIDS.  The Veteran reported pain in both hands as seven in severity out of ten.  

During a May 2010 VA examination concerning his spine, the Veteran's neurologic examination revealed that he had full strength in his bilateral biceps and triceps.  His motor skills were intact to radial, median, and ulnar nerves.  He exhibited 4/5 finger and grip strength and his deep tendon reflexes were 1+ in the brachioradialis, biceps, and triceps.  

The Veteran submitted a statement concerning his bilateral wrist disabilities in May 2010.  In it, he reiterated the difficulties he had with his symptoms.  He stated that the pain and discomfort had escalated tremendously to an "almost unbearable" level.  He indicated that he could not take any vibration and that he could not cut the lawn without finishing in pain because of the vibration of the lawn mower.  He indicated that he could not grip items without losing strength in his hands stemming down from his arms and waist.  He further reiterated that he could not use hand tools or drive without experiencing the pain and numbness.  He also reported that the symptoms impacted his job, because using a keyboard causes pain and discomfort to his wrist and numb "tingly fingers."  He stated that he felt like he had pins and needles in his fingers and wrists.  He stated that he had throbbing pain "all the time".  He stated that he could not stop doing the things that cause the symptoms and he could not pay someone else to work for him.  He stated that he refused to take ibuprofen three and four times a day.  He stated that he did not want to become reliant on medication.  The Veteran essentially contended that, due to his symptoms, he felt as if he were paralyzed because he did not have full use of two of his limbs.  He stated that his capability to use his extremities was taken away from him and he described many activities that caused him pain.  He also reported instances in which he did not have sensation in his hands such that he could not tell how hot an item was until it was in his hands.  

Buddy statements were received from the Veteran's father, brother, wife, and coworker in July 2010.  The Veteran's father indicated that the Veteran had begun having problems with his hands, wrists, and arms since service.  He indicated that the Veteran wore wrist wraps for support and could not do some things for long periods of time.  The statement indicated that the Veteran's father had witnessed him trembling while trying to make a fist, and he noticed that his son would be in pain when he did so.  He noted that the Veteran lost strength, could not grip, and could not continue to assist with projects.  He stated that the Veteran tried to shake his hands to regain his strength, but that he would no longer be able to help as fully.  

The Veteran's brother reported that he had witnessed the Veteran trying to mow the lawn and noticed that the vibration from the mower aggravated his condition and within minutes, he was not able to continue to function properly.  He indicated that the Veteran complained that his hands and wrists were tingly and numb.  The statement indicated that the Veteran could not make a fist to grip an object.  He also described difficulties the Veteran had when fishing.  The statement further indicated that the Veteran would massage his hands to relieve the pain and that the Veteran's brother had become so accustomed to this behavior that he no longer noticed it.  

The Veteran's wife indicated that the Veteran had constantly complained about not being able to complete certain tasks or jobs and activities due to his conditions.  She indicated that he complained of stiffness and lack of strength in his hands, wrists, and forearms.  She indicated that she had witnessed the Veteran gritting his teeth or rubbing and massaging his hands from pain that he was enduring.  She reported that she also massaged his hands to try to ease his pain.  She reiterated the statements put forth by the Veteran's father and brother that indicated the Veteran had difficulty using tools and cutting the lawn.  She also reported that he used warm water to loosen the muscles in his hands.  She stated that once this occurred, he had to rest for a few hours before he could try something else.  She stated that when a flare-up of the pain occurred, the Veteran has to stop whatever project he is working on to deal with the pain in his arms.  

The Veteran's coworker reported that she had noticed that throughout the day, the Veteran stretched his hands as if trying to loosen them.  She also indicated that she once asked why he did this and he told her that he had tendonitis from his active duty service.  

The Veteran also submitted a statement on his own behalf in July 2010.  At that time, he indicated that the pain had continued to get worse over the preceding 13 years.  He stated that it was a very "harsh pain" and that everything he did made it "react."  The Veteran reported that he had not aggravated the problem, but rather, the pain had always been present and it had not been alleviated.  The Veteran indicated that he felt he was paralyzed for not having use or full use of his limbs.  He stated that cannot describe the pain he feels other than "it hurts like hell."  He also reported that the situation is depressing.  He reported that he could not function like a normal human being and that he had to limit himself in certain activities.  He reported difficulty cutting the grass, using a chainsaw, using a wrench or ratchet, putting together toys for his children, holding his children, hammering a nail, using a screwdriver, and typing on a computer.  He stated that if he had to grip an object for one minute and release it and try to grip it again, his strength is gone.  He could only cup the object after that.  He stated that it was difficult for him to grip a steering wheel to drive for two hours to see his parents.  He stated that constantly stretched his hands to get the feeling to come back and make the pain disappear.  

In September 2010, the Veteran was provided an occupational therapy consultation.  The Veteran reported hand pain and numbness.  He described pain as six in severity out of ten and his paresthesia and numbness as seven in severity out of ten.  He reported major complaints and functional impairments regarding power grip, dropping objects, and sleeping.  On examination, the Veteran had left wrist flexion to 50 degrees and right wrist flexion to 45 degrees.  He had extension in the left wrist to 50 and extension in the right wrist to 45 degrees.  There was no evidence of thenar, hypothenar, or ulnar intrinsic atrophy.

Also in September 2010, the Veteran sought treatment for pain in his hands, which he described as almost daily.  

In October 2010, the Veteran submitted a statement in which he described the problems related to his bilateral wrist disability.  He reported that he had an appointment in September 2010 at the Dorn Medical Center regarding his numbness, stiffness, tingling, and sharp pain that he experienced in his bilateral wrists, arms, and hands.  He reported that the VA examiner was knowledgeable about his condition.  He reported that he had undergone range of motion testing on each wrist and that the range of motion in his left wrist was 35 percent and 30 percent in his right wrist.  The Veteran also indicated that he had undergone a grip test, which showed his grip to 50 pounds on his left hand and 35 pounds on his right hands.  The Veteran indicated that, according to the charts, he should have had the grip strength of 120 pounds in both hands.  The Veteran indicated that the examiner understood how the Veteran's military occupational specialty (MOS) was related to his current condition.  The Veteran indicated that the examiner told him that he had never seen such a severe case as his, with the muscles in the Veteran's hands, forearms, and on the sides of his neck being very tight.  

In a November 2010 treatment note, the Veteran reported tightness, numbness, and weakness in his hands.  He also indicated that he wears anti-vibratory gloves.  

In December 2010, the Veteran submitted a statement regarding his bilateral wrists.  He reiterated that he had increasing symptomatology related to bilateral hands, wrists, and forearms and indicated that he was told by a VA physical therapist that his condition was the worst he had ever seen.  The Veteran also reported that the physical therapist informed him that the problem would never go away.  The Veteran indicated that, due to the increased difficulties with his hands, wrists, and forearms, it had become difficult to use them.  He stated that the disability affected him physically and emotionally, and gave him problems completing daily tasks.  

An examination was provided in February 2011.  The examiner noted the history of the Veteran's symptoms and manifestations.  The Veteran reported that his pain was seven or eight at rest and ten with activity.  The Veteran reported taking medication (NSAIDS) and using braces for treating the condition.  The examiner noted that, on examination, the Veteran's right wrist showed no deformity, giving way, or instability.  There was also no weakness, incoordination, decreased speed of joint motion, or other symptoms.  There were no episodes of subluxation or locking episodes; there was no effusion.  There was pain and stiffness on examination and tenderness.  The examiner noted that the condition affected the motion of the joint but did not find that there were flare-ups.  The Veteran reported intermittent but frequent use of braces.  The examiner found bilateral tenderness in the wrists and noted a positive Finkelstein's test.

Range of motion testing was performed, and the Veteran had dorsiflexion to 80 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, bilaterally.  The examiner noted that there was objective pain with active motion bilaterally.  There was no additional limitation of motion after three repetitions.  The examiner noted the Veteran's occupation as a telephone technical support liaison and noted that the Veteran had been employed in that capacity fulltime for the preceding five to ten years.  The Veteran denied having missed any work in the preceding 12 months.  Despite that, the examiner indicated that the Veteran's De Quervain's tenosynovitis had significant effects on his usual occupation due to decreased manual dexterity and pain.  The examiner also noted the moderate impact the Veteran's bilateral wrist disabilities had on his ability to do chores, exercise, and participate in sports; there was a mild impact on the Veteran's recreation.  No impact was shown on the Veteran's shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

A nerves examination was also conducted.  The examiner noted the Veteran's complaints that the symptoms were getting worse; he reported decreased grip strength, which was worse in his right wrist than his left.  The Veteran also complained of constant pain and numbness, and he indicated that the symptoms are worse with movement.  The Veteran indicated that the pain radiated into his forearm and sometimes up to his neck.  He stated that his symptoms were about 10 to 15 percent worse than they had been in April 2010.  The examiner noted that the Veteran had pain in both hands that radiates; the Veteran also reported weakness, numbness, paresthesias, and pain.  When asked to describe the type of paresthesias, dysesthesias, or other symptoms, the Veteran characterized the symptoms as numbness, tingling, and sharp pain.  

The Veteran's peripheral nerve reflexes were normal in the biceps, triceps, and brachioradialis.  The examiner noted that the median and ulnar nerves were affected and the disability affected the bilateral upper extremities.  The Veteran's whole hand had decreased vibration sensation, decreased pain/pinprick sensation, and decreased light touch sensation in the whole hand.  He had normal position sense and no dysesthesias.  A detailed motor examination was conducted and the Veteran had full strength in his bilateral elbow extension and flexion and bilateral wrist extension and flexion.  He had reduced strength in bilateral finger flexion, finger abduction, and thumb opposition; he exhibited 4/5 on each examination.  The examiner noted that the motor strength was slightly weaker on the right than on the left.  The muscle tone was normal and there was no muscle atrophy.  There was no imbalance or tremor, no evidence of fasciculations, and no function of any joint affected by the nerve disorder.  The Veteran had a positive Spurling's test bilaterally.  The examiner reviewed a cervical spine X-ray from April 2009, which showed annular bulging minimally encroaching upon the anterior aspect of the central canal at the C7-T1 level, with no compression of the spinal cord.  

The examiner provided a diagnosis of bilateral carpal tunnel syndrome and ulnar neuropathy.  The examiner indicated that the etiology was entrapment of the median and ulnar nerves, which resulted in nerve dysfunction.  There was no paralysis, neuritis, or neuralgia.  The examiner noted that the condition had an effect on occupational activities insofar as the Veteran had decreased manual dexterity and pain.  The examiner noted the Veteran's difficulties with tasks like using tools, mowing the lawn, and completing repetitive tasks like typing.  The examiner noted that there was no atrophy of hand muscles, but that the Veteran had reduced grip strength.  The examiner noted that this was not due to paralysis, but indicated that it may be a pain limitation associated with De Quervain's tenosynovitis and carpal tunnel syndrome.  He found that the Veteran's ability to perform tasks of everyday living was mildly impaired.

In April 2011, P.B. submitted a lay statement on behalf of the Veteran indicating that she had been told by the Veteran of his joint and muscular pain, among other ailments the Veteran had.  Also in April 2011, the Veteran submitted a statement in support of many claims and reported problems with pain in his fingers and wrists.  He reported that his job within the Air Force was working with sheet metal and corrosion control and that he bulked rivets with heavy hitting impact riveting guns on the sheet metal side and ran hand sanders to sand the aircrafts.  He indicated that the vibration of the tools used caused major damage to his hands, wrists, grip strength, and a disturbance to his well-being that he cannot do for himself or his family sometimes.  

A hand and finger examination was provided in May 2013.  The examiner reviewed the claims file and noted the Veteran's diagnoses of bilateral De Quervain's tenosynovitis and carpel tunnel syndrome.  The examiner noted that the Veteran reported flare-ups that cause sharp pain.  On range of motion testing, the examiner noted that there was limitation of motion or evidence of painful motion of the bilateral thumbs.  There was no gap between the thumb pad and the fingers; there was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to complete repetitive use testing and there was no additional limitation of motion for any of the fingers post-test.  The examiner indicated that the Veteran did not have any functional loss or functional impairment of any of his fingers or thumbs, including on repetitive use testing.  The examiner noted that the Veteran had tenderness or pain to palpation for joints or soft tissue.  The Veteran exhibited full muscle strength in his hand grip, bilaterally.  There was no ankylosis.  Diagnostic testing dating from December 2009 indicated that no bony abnormalities were noted and that the joint spaces were preserved.  The examiner noted that the Veteran occasionally used braces.  The examiner indicated that the Veteran's hand condition impacted his ability to work insofar as he had trouble using a hammer or gripping a tool.  The examiner further noted that the Veteran's flare-ups and the resulting pain could significantly limit functional ability when the hands are used repeatedly over a period of time.  As a result, the examiner indicated that the grasp strength may be limited to 3/5 though it is unlikely that the range of motion would be decreased.  The limitation would likely last up to a week.  

Another VA examination was provided in November 2013.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the diagnosis of bilateral De Quervain's tenosynovitis.  The examiner noted the Veteran's complaints concerning his wrist pain, which he stated was aggravated daily by working with tools.  The Veteran indicated that he wore carpal tunnel splints but that it did not seem to help the wrist pain.  He denied current treatment for tenosynovitis.  

Range of motion examination showed that the Veteran had right palmar flexion to 45 degrees with objective evidence of pain at 35 degrees.  The Veteran exhibited right dorsiflexion to 70 degrees with no objective evidence of painful motion.  He exhibited left palmar flexion to 55 degrees with objective evidence of painful motion at 45 degrees and dorsiflexion to 70 degrees, with no objective evidence of painful motion.  On repetitive use testing, the Veteran had right wrist palmar flexion to 45 degrees and dorsiflexion to 70 degrees.  He had left wrist palmar flexion to 55 degrees and dorsiflexion to 70 degrees.  The examiner also noted that there was bilateral ulnar deviation to 45 degrees and radial deviation to 20 degrees with no pain.  The examiner found that there were no changes in the range of motion findings with repetitive testing.  

The examiner noted that the Veteran had functional loss or impairment to the wrists insofar as the Veteran exhibited less movement than normal and pain on movement, bilaterally.  The Veteran exhibited localized tenderness or pain on palpation bilaterally.  He exhibited full strength in his bilateral wrist flexion and extension tests.  There was no ankylosis.  The examiner noted that, in addition to the above, that the Veteran had positive Finkelstein test bilaterally.  The examiner noted that imaging studies did not reveal arthritis and that there had been no significant change in the testing results from June 2008 as compared to the May 2013 results.  The examiner noted that the wrist pain impacted his ability to work insofar as typing often exacerbates the wrist pain; he denied additional limitation of range of motion due to flares. 

The examiner provided an addendum opinion in which he indicated that pain, weakness, fatigability, or incoordination do not significantly limit the functional ability during flare-ups or on repeated use of the join.  By way of rationale, the examiner indicated that the Veteran denied additional limitation of range of motion.   

c.  Analysis

As an initial matter, the Veteran is right-hand dominant; thus, his service-connected left wrist De Quervain's tenosynovitis involves his minor extremity and his service-connected right wrist De Quervain's tenosynovitis involves his major extremity.

i.  Prior to July 22, 2009 

Resolving all doubt in favor of the Veteran, during this period, the Veteran's bilateral wrist disabilities were manifested by moderate incomplete paralysis.  The Board acknowledges the Veteran reported symptoms of pain and numbness impacted his keyboarding, which was a vital part of his occupation and that these symptoms impacted his activities of daily living.  The Veteran also reported decreased grip strength, and in April 2009, an examiner noted that the Veteran's grip was somewhat decreased.  Further, throughout the appeal period, the claims file reflects that the Veteran made consistent complaints of pain and decreased strength in both wrists.  Thus, his symptoms warrant the next-higher rating of 20 percent, for moderate incomplete paralysis of the left, minor, wrist.  Similarly, the symptoms warrant the next-higher rating of 30 percent for the moderate incomplete paralysis of the right, major, wrist throughout the appeal period.  

The Board has considered whether the Veteran is entitled to higher ratings for severe incomplete paralysis of either wrist due to his bilateral De Quervain's tenosynovitis.  But, the Veteran did not meet or nearly approximate the criteria of severe incomplete paralysis for either side during this period.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In so finding, the Board notes that, despite his complaints of weakness, in April 2008 and May 2008 the Veteran had 2+ radial pulses bilaterally.  Further, in June 2008 and the Veteran's sensation to light touch, muscle bulk, and strength were intact, and his deep tendon reflexes were also intact.  As such, the level of impairment appears to be at most of medium quantity, quality, or extent consistent with a finding of moderate incomplete paralysis both right and left.  Thus, given that the Veteran's symptoms were limited to pain and numbness, the totality of the evidence indicates the incomplete paralysis is no more than moderate in severity.  Nothing in the other evidence of record reflects the Veteran has extremely intense incomplete paralysis of the right or left De Quervain's tenosynovitis during this period; i.e., he has not been shown to have severe incomplete paralysis.

ii.  Since July 22, 2009 

Turning to the evidence during the appeal period since July 22, 2009, the Board finds that the Veteran's bilateral De Quervain's tenosynovitis continued to result in incomplete moderate paralysis.  As such, the Veteran's left, minor, wrist is properly rated as 20 percent disabling and does not warrant a higher evaluation.  The Veteran's right wrist De Quervain's tenosynovitis warrants a 30 percent rating, and no higher, for moderate incomplete paralysis of the major wrist.  

As noted, when the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board acknowledges the Veteran continued to complain of weakened strength and grip, as well as pain that he reported becomes unbearable, the evidence does not show that his symptoms results in severe incomplete paralysis, as required for the next-higher rating.  To this end, the Board recognizes that the Veteran's symptoms result in pain that inhibits his ability to complete "tasks" and projects around the house.  Despite his pain, which he has continuously reported throughout the appeal period, the Veteran did not miss work due to his symptoms.  During a May 2010 VA examination he exhibited 4/5 finger and grip strength and his deep tendon reflexes were 1+ in the brachioradialis, biceps, and triceps, which represented a moderate impairment.  

Further, as discussed, in February 2011, he characterized his paresthesias as numbness, tingling, and sharp pain.  Also in February 2011, the examiner did not find evidence of paralysis, neuritis, or neuralgia.  The examiner noted the Veteran's reduced grip strength due to pain associated with the De Quervain's tenosynovitis.  The Veteran's peripheral nerve reflexes were normal in the biceps, triceps, and brachioradialis.  The Veteran's whole hand had decreased vibration sensation, decreased pain/pinprick sensation, and decreased light touch sensation in the whole hand.  But, he had normal position sense and no dysesthesias; he also had full strength in his bilateral elbow extension and flexion and bilateral wrist extension and flexion.  He had reduced strength in bilateral finger flexion, finger abduction, and thumb opposition; but, on examination he exhibited 4/5 bilaterally, which represented a relatively small amount of loss of strength.  The examiner noted that the motor strength was slightly weaker on the right than on the left.  The muscle tone was normal and there was no muscle atrophy, additional signals that the impairment was no more than moderate in degree. 

In May 2013, the Veteran exhibited limitation of motion or evidence of painful motion in the bilateral thumbs, and the Veteran reported flare-ups.  Similarly, in November 2013, the Veteran described pain that impacts his range of motion.  Taken together, the medical and lay evidence of record, show that, while the Veteran has experienced consistent pain and numbness associated with his bilateral De Quervain's tenosynovitis, along with occasional flare-ups, the level of impairment during this period also appears to be consistent with a moderate incomplete paralysis both right and left.  

Again, no evidence of record reflects the Veteran has extremely intense incomplete paralysis of the right or left wrist during this period; i.e., he has not been shown to have severe incomplete paralysis.  As such, the Board finds that no more than moderate, incomplete paralysis is indicated by the record, and the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his right wrist De Quervain's tenosynovitis, or a rating in excess of 20 percent for his left wrist De Quervain's tenosynovitis.

iii.  Separate Ratings and Conclusion

Additionally, the Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's bilateral De Quervain's tenosynovitis but finds that no higher rating is assignable under any other diagnostic code.  

Specifically, the Board has considered the application of Diagnostic Code 5024, under which tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative except for gout which will be rated under Diagnostic Code 5002.  Limitation of motion of the wrists is rated under Diagnostic Codes 5214 and 5215.  For the minor extremity, under Diagnostic Code 5214, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  For the major extremity, a 30 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion. A 40 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 50 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. A note following Diagnostic Code 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  The Veteran did not exhibit ankylosis at any point during the appeal period.  As such, the application of this code would not entitle the Veteran to a higher rating.  

Diagnostic Code 5215 provides that a 10 percent disability rating is warranted for the minor or the major extremity where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  This Diagnostic Code would not entitle the Veteran to a rating greater than the evaluations currently assigned.  

Further, the Veteran has not shown limitation of motion of his individual digits.  Indeed during the May 2013 VA examination, there was no gap between the thumb pad and the fingers; there was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to complete repetitive use testing and there was no additional limitation of motion for any of the fingers post-test.  As such, a higher rating is not available under Diagnostic Codes 5228, 5229, 5230.  See 38 C.F.R. § 4.71a.  

In summary, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's service-connected left, minor, wrist De Quervain's tenosynovitis for the entire appeal period.  A rating of 30 percent, but no higher, is warranted for the Veteran's service-connected right, major, wrist De Quervain's tenosynovitis  for the entire appeal period.  The evidence does not show that the Veteran's service-connected De Quervain's tenosynovitis resulted in severe incomplete paralysis at any point during the appeal period.  

2.  Cervical Spine Degenerative Disc Disease

The Veteran is seeking a higher initial rating for his service-connected degenerative disk disease of the cervical spine.  This disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

a.  Legal criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5242, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.

b.  Factual Background

An MRI result of the cervical spine in April 2009 showed that there was annular bulging that minimally encroached upon the anterior aspect of the central canal at C7-T1 level, which did not compress the spinal cord.  There were no other abnormalities noted at the cervical spine.  All of the cervical intervertebral nerve root canals were widely patent.  The signal intensity throughout the cervical spinal cord was normal. 

A VA treatment record from May 2009 indicates that an MRI showed one mild bulging disk in the cervical spine; it was noted that it was not "pinching any nerves."  No arthritis was shown. 

In his July 2009 claim, the Veteran indicated that he had been provided an MRI and that he had a bulging disc in his neck.  The Veteran reported that his examiners had told him that he would need a second nerve conduction test.

In August 2009, the Veteran reported that he had pain in his neck, and a physician had wanted to see whether the pain in his neck was related to the carpal tunnel that was diagnosed in his bilateral wrists and forearms.  The Veteran reported that the pain in his neck was "a numbing type of pain."  The Veteran reported that he was told that he had a bulging disc in his neck, but that it was not related to his carpal tunnel.   

A spine examination was provided in September 2009.  The examiner reviewed the claims file and noted the Veteran's reported history.  The Veteran indicated that the onset of his symptoms was slow and gradual and secondary to all of the climbing and unusual positions he had to get into as a part of his job during active duty.  He reported that, when he saw physicians, he was diagnosed with a "strain" and treated nonoperatively with Motrin without any significant improvement.  He reported that he had neck pain since 1998.  He denied injuries to his neck and denied having neck pain prior to his entrance to active duty.  He reported that he had an MRI while in service, which showed degenerative disc disease of the neck.  

The Veteran complained of neck pain that was not present on a daily basis.  He indicated that it occurred approximately 50 percent of the time.  The pain was described as 7 out of 10 in severity, with occasional radiating pain down to his right arm.  His ability to walk was not affected and there were no incapacitating episodes over the preceding 12 months.  The Veteran reported that sleeping, certain sudden movements, and weather changes aggravate his back symptoms.  He denied surgery and therapy and reported that he took Tylenol and Motrin as needed for pain the Veteran indicated that his symptoms did not impact his occupation as a telephone technician.  He also denied flare-ups and the use of assistive devices.  

Upon examination, the Veteran had flexion to 32 degrees, extension to 15 degrees, lateral flexion to 25 degrees, and rotation to 50 degrees, with pain throughout.  The Veteran's pain was not additionally limiting following repetitive use on examination.  There was no spasm, though the examiner noted diffuse tenderness, which was most profound at C6.  The Veteran had 5/5 strength in all four extremities with normal symmetric deep tendon reflexes and a normal gait.  He had decreased sensation in the right hand digits three through five and in the left hand in the thumb and index finger (digits one and two).  The examiner noted the MRI results that showed a slight C7-T1 disc bulge with slight central canal stenosis but no impingement on nerve roots or neural foraminal stenosis.  The examiner assigned a diagnosis of degenerative disc disease of the cervical spine.  

A spine examination was provided in May 2010.  The examiner did not review the claims file, but he did note the Veteran's history of the degenerative disc disease of his cervical spine.  The Veteran complained of pain in the bilateral paraspinous musculature, which radiated up to the back of his head.  He indicated that it impacts his ability to walk and feels as though he slumps forward as he walks.   He denied a history of incapacitating episodes, surgery, injections, and physical therapy.  The Veteran reported that his condition did not affect his activities of daily living.  However, he reported that his neck pain affects him at work when he sits for long periods of time or is on the phone; both activities cause him pain.  He also reported that he had difficulties bathing, reaching into cabinets, and taking care of his small children.  He endorsed flare-ups, which he reported happen about twice a week and last for about an hour.  He reported that he took ibuprofen to relieve the symptoms.  He also reported that he occasionally woke up in significant pain.  He denied the use of assistive devices.  

On range of motion testing, the Veteran exhibited flexion to 40 degrees, extension to 15 degrees, bilateral rotation to 40 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 40 degrees.  The range of motion findings were unchanged on repetition.  The physical examination revealed mild paraspinous spasm palpable in his neck and tenderness from C5 to T1.  He also had bilateral paraspinous musculature.  The neurologic examination revealed that the Veteran had full strength in his bilateral biceps and triceps.  His motor skills were intact to radial, median, and ulnar nerves.  He exhibited 4/5 finger and grip strength and his deep tendon reflexes were 1+ in the brachioradialis, biceps, and triceps.  His sensation was intact in the radial, median, and ulnar nerve distributions.  His gain was normal in heel walk, toe walk, and tandem.  The MRI results showed multi-level herniations from C5-C6 and C6-C7 with no evidence of cord compromise and a slightly larger central herniation at C7-T1 with no evidence of canal compromise or foraminal narrowing.  The diagnosis was cervical spine degenerative disc disease with no evidence of cervical radiculopathy.  

The Veteran submitted a statement in May 2010 in which he provided additional evidence concerning the onset of his back pain.  He also indicated that he believed VA found the problem with his back while doing an MRI on his spine to determine if his spine was involved with the issues in his hands and arms.  

The Veteran submitted a statement in July 2010 in which he indicated that, since service, he has always had a slight pain in his neck and shoulders.  He stated that the pain was worse when he turns his head fully to the right and slightly to the left.  He indicated that he feels more at ease when he slumps over forward instead of keeping his head upright.  He indicated that prior to getting an MRI in 2009, he had not sought treatment for the problems, and instead he took medications to relieve the pain.  

In September 2010, the Veteran reported neck pain, which he indicated was present almost daily.  

In his January 2011 VA Form 9, the Veteran indicated that he thought VA decided his case on false statements.  He indicated that he holds his head forward when sitting and never said that the pain in his back affects his mobility.  He reported that he had stated that the pain affects his driving as he has to check his blind spots and turning quickly sends a sharp pain through his neck and he had to lift his entire body up to see over his shoulders.  He further indicated that he experienced flare-ups when he picked up his children or did any other lifting.  He also indicated that the symptoms impacted his work because he had to hold a phone between his shoulder and his ear for eight hours a day off and on.  

An examination was provided in November 2013.  The examiner reviewed the entire claims file and VA treatment records.  The examiner provided the diagnosis of degenerative disc disease of the cervical spine.  The Veteran complained of increased pain in the cervicothoracic junction and upper trapezoids.  The Veteran reported that his pain was nearly constant and was aggravated by turning or sidebending his head and sometimes laying down.  The Veteran indicated that he was prescribed muscle relaxers prescribed for his lower back, which he stated were helpful.  The Veteran denied upper extremity radiation; he complained of numbness in his hands related to his history of carpal tunnel.  The Veteran endorsed flare-ups; he indicated that he had difficulty holding onto a telephone; he requested a headset for work but he was denied.  

Range of motion testing revealed that the Veteran had forward flexion to 45 degrees with no objective evidence of painful motion; he exhibited extension to 30 degrees with objective evidence of painful motion at 20 degrees.  He had lateral flexion to 40 degrees bilaterally, with objective evidence of painful motion beginning at 35 degrees.  He exhibited right lateral rotation to 80 degrees with no objective evidence of painful motion and left lateral rotation to 70 degrees with objective evidence of painful motion at 60 degrees.  There was no additional loss of range of motion on repetitive use testing.  The examiner noted that the Veteran had less movement than normal and pain on movement.  He also exhibited localized tenderness or pain to palpation and neither guarding nor muscle spasm.  The examiner explained that the Veteran's guarding or muscle spasm did not result in abnormal gait or spinal contour.  He exhibited full muscle strength in all upper extremities and there was no atrophy.  His reflexes were normal and the sensory examination results were also normal.  The Veteran did not exhibit any signs or symptoms due to radiculopathy and there were no other neurologic abnormalities related to the neck condition.  

There was no finding of intervertebral disc syndrome or incapacitating episodes.  The Veteran denied assistive devices and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner reviewed the MRI results from April 2009.   With regard to functional impact, the Veteran indicated that his cervical spine degenerative disc disease impacted his ability to work insofar as he worked at a computer and used a telephone for work; he stated that holding the telephone against his shoulder frequently causes the neck pain to flare-up.  The Veteran reported additional limitation of range of motion with extension and rotation to the left due to flares.  He did not specify how much and the examiner indicated that there were no objective findings to support additional limitations because the Veteran was not experiencing a flare-up at the time of the examination.  The examiner stated that the limitations are likely due to pain and not weakness, fatigue, or incoordination.  

An addendum opinion was provided in November 2013 in which the examiner noted that the Veteran's neck pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups and during repeated use of the joint.  The examiner explained, however, that any limitation of range of motion could not be estimated, because it was not possible to estimate the loss of range of motion or function without speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

c.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the entire period, the Veteran's cervical spine degenerative disc disease is properly rated at 10 percent disabling and does not warrant a higher evaluation.  As noted, in order to warrant the assignment of a disability rating of a 20 percent or higher disability rating, the disability must manifest in forward flexion of 30 degrees or less; a combined range of motion greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with a loss of 50 percent of more of height.  Range of motion testing in September 2009 revealed forward flexion to 32 degrees and a combined range of motion of 197 degrees; in May 2010, he exhibited forward flexion to 40 degrees and a combined range of motion of 205 degrees.  Finally, in November 2013, the Veteran exhibited forward flexion to 45 degrees and a combined range of motion of 305 degrees. Furthermore, there was no ankylosis; and any spasm, tenderness, or guarding did not result in an abnormal gait or abnormal spinal contour.  The VA treatment records do not support a finding that the Veteran's cervical spine disability was manifested by more severe symptomatology than was shown on examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his cervical spine degenerative disc disease.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to October 8, 2009, or after December 1, 2009.  The Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had no additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness.  The Board notes that throughout the appeal, there was no additional loss of range of motion at any of the examinations due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain and stiffness, the Veteran's 10 percent evaluation, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's assigned 10 percent rating appropriately contemplates the scope of his complaints regarding pain and stiffness.  

The Board recognizes that the Veteran reported flare-ups during his November 2013 VA examination, during which he stated that he experiences additional limitation of range of motion with extension and rotation to the left.  The Veteran did not quantify the degree of limitation lost and the examiner could not provide an estimate without resorting to mere speculation.  The VA examiner has clearly articulated why it was not feasible for him to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion; he did not imply that he could have reached a conclusion with any additional information.  VA does not have to demand a conclusive opinion from the examiner. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  In sum, the totality of the evidence, which includes the VA examination reports and opinions as well as the Veteran's lay statements, provide a complete disability picture that is sufficient for the Board to make a determination regarding the severity of the Veteran's degenerative disc disease of the cervical spine.

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board notes, however, that the evidence demonstrates that the Veteran does not have intervertebral disc syndrome or incapacitating episodes as defined by the regulations.  As such, consideration based on 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not required.  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his cervical spine disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

3.  Additional Considerations 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.124a, Diagnostic Codes 8515-8599, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

The Board has also considered whether the Veteran's bilateral De Quervain's tenosynovitis  or cervical spine degenerative disc disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

With regard to the Veteran's bilateral wrist De Quervain's tenosynovitis  tenosynovitis, the Board finds that the rating criteria adequately address the Veteran's subjective complaints of pain, numbness, and paresthesias and objective symptoms of moderate, incomplete paralysis are contemplated by the Diagnostic Code 8515.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities and account for the Veteran's objective and subjective symptoms.  See 38 C.F.R. § 4.1 (2015).  

Turning to the Veteran's cervical spine degenerative disc disease, the Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his cervical spine disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  

Thus, the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his bilateral wrist De Quervain's tenosynovitis  or cervical spine degenerative disc disease render him unable to secure and maintain substantially gainful employment.  The Board recognizes that the Veteran has identified limitations caused by his bilateral De Quervain's tenosynovitis  and cervical spine degenerative disc disease insofar as he has difficulty typing and gripping the telephone and experiences increased pain at work when he performs his job functions; however, he has never contended and the evidence does not show that this has precluded him from securing and following a substantially gainful occupation.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, prior to July 22, 2009, for De Quervain's tenosynovitis of the left, minor, wrist, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent since July 22, 2009, for De Quervain's tenosynovitis of the left, minor, wrist, is denied.  

Entitlement to an initial rating of 30 percent, but no higher, for De Quervain's tenosynovitis of the right, major, wrist is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


